Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities: “supply” (line 4) appears that it should be “supplying.”
Claim 18 is objected to because of the following informalities: “based on the amount of current powering up” (line 3) appears that it should be “based on the amount of current, powering up.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “console interface module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “console interface” without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: no corresponding structure.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “nerve integrity monitoring device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “nerve integrity monitoring” without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: no corresponding structure.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a control module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “control” without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “microprocessor,” para [0058] of Applicant’s specification as originally filed.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a sensing module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “sensing” without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a control module 56 (e.g., a microprocessor), a memory 58, and a physical layer module (PHY) module 50 (e.g., a transceiver and/or radio)” para [0058] of Applicant’s specification as originally filed).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim term “a console interface module” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Specifically, this claim term invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, there is a lack of written description of the corresponding structure.
For claim 1, the claim term “a nerve integrity monitoring device” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Specifically, this claim term invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, there is a lack of written description of the corresponding structure.
Dependent claim(s) 2-20 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “a console interface module” is ambiguous.  Specifically, this claim term invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, it is unclear what the scope of the claim term is if no corresponding structure is given.  The claim is examined as meaning any structure possible of performing the function of interfacing with a console.
For claim 1, the claim term “a nerve integrity monitoring device” is ambiguous.  Specifically, this claim term invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, it is unclear what the scope of the claim term is if no corresponding structure is given.  The claim is examined as meaning any structure possible of performing the function of monitoring nerve integrity.
For claim 11, the claim language “wherein the trace extends between the proximal end and the distal end and is configured to; receiving the electromyographic signal from the trace via the contact” is ambiguous.  It is unclear whether the receiving of the electromyographic signal is part of the “configured to” language of the trace or whether that is part of the “further comprising” (line 1) language of claim 11.  The claim is examined under the latter interpretation because it wouldn’t make sense for a trace to be “configured to” receive the electromyographic signal “from the trace.”  That is, it doesn’t make sense for a trace to receive a signal from itself.  This claim interpretation therefore ignore the “configured to” (line 6) and instead the step of “receiving…,” “generating….,” “upconverting…,” and “wirelessly transmitting…” are interpreted as being part of the “further comprising” (line 1) language of claim 11.
For claim 11, the claim term “the sensing module” (line 10) lacks antecedent basis.  The claim is examined as this term finding antecedence in “a sensor” (see claim 9).
Dependent claim(s) 2-20 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0270120 to McFarlin et al. (hereinafter “McFarlin”).
For claim 1, McFarlin discloses a method of operating a stimulation probe device (Abstract), the method comprising:
wirelessly receiving a payload signal (para [0020]) from a console interface module (40) (Fig. 2)  or a nerve integrity monitoring device (10) (Figs. 1 and 2) (para [0009]) (also see para [0020]);
supply a voltage or an amount of current to a first electrode to stimulate a nerve or a muscle in a patient (para [0008], [0010], and [0016]);
generating a parameter signal indicating the voltage or the amount of current supplied to the first electrode (para [0008], [0010], and [0016]);
upconverting the parameter signal to a first radio frequency signal (para [0008] and [0011]); and
wirelessly transmitting the first radio frequency signal from the stimulation probe to the console interface module or the nerve integrity monitoring device (i.e., via 22) (as can be seen in Figs. 1 and 2) (para [0008]).
For claim 5, McFarlin further discloses supplying the voltage or the amount of current to the first electrode while a switch is in a first state (para [0008] and [0013]), wherein the switch is manually operated (18) (Figs. 1 and 2) (para [0018]) and has the first state and a second state (para [0008] and [0013]); and disabling the supply of the voltage or the amount of current to the first electrode while the switch is in the second state (para [0008] and [0013]).
For claim 6, McFarlin further discloses wirelessly receiving a payload request from the console interface module or the nerve integrity monitoring device  (i.e., via 16) (para [0020]); based on the payload request, supplying the voltage or the amount of current to the first electrode as a stimulation pulse (para [0008], [0010], and [0016]); and in response to the payload request, wirelessly transmitting information pertaining to the stimulation pulse to the console interface module or the nerve integrity monitoring device (i.e., via 22) (as can be seen in Figs. 1 and 2) (para [0008]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 7, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of U.S. Patent Application Publication No. 2011/0230734 to Fain et al. (hereinafter “Fain”).
For claim 2, McFarlin does not expressly disclose receiving a second radio frequency signal from the console interface module or the nerve integrity monitoring device; downconverting the second radio frequency signal to a control signal; and based on the control signal, supplying the voltage or the amount of current to the first electrode.
However, Fain teaches receiving and transmitting multiple radio frequency signals (para [0081]), upconverting and downconverting those signals form radio to control signals, and vice versa (para [0081] and [0087]), and using those signals to supply voltage or current to an electrode (para [0045], [0049], and [0087]).
It would have been obvious to a skilled artisan to modify McFarlin to include receiving a second radio frequency signal from the console interface module or the nerve integrity monitoring device; downconverting the second radio frequency signal to a control signal; and based on the control signal, supplying the voltage or the amount of current to the first electrode, in view of the teachings of Fain, for the obvious advatange of allowing the probe to communicate remotely with the console interface device and the stimulation module.
For claim 7, McFarlin does not expressly disclose transmitting the information pertaining to the stimulation pulse to the console interface module or the nerve integrity monitoring device at a data rate, wherein the payload request indicates the data rate.
However, Fain teaches transmitting the information pertaining to the stimulation pulse to the console interface module or the nerve integrity monitoring device at a data rate (para [0083]-[0085]), wherein the payload request indicates the data rate (para [0082]).
It would have been obvious to a skilled artisan to modify McFarlin transmitting the information pertaining to the stimulation pulse to the console interface module or the nerve integrity monitoring device at a data rate, wherein the payload request indicates the data rate, in view of the teachings of Fain, for the obvious advantage of conforming to the a particular communication protocol.
For claim 9, McFarlin further discloses based on the voltage or the amount of current supplied to the electrode, receiving an electromyographic signal from a muscle of the patient at a sensor (para [0020]).
McFarlin does not expressly disclose generating a first voltage signal based on the electromyographic signal; upconverting the first voltage signal to a second radio frequency signal; and wirelessly transmitting the second radio frequency signal from the sensor to the console interface module or the nerve integrity monitoring device.
However, Fain teaches generating a first voltage signal based on the electromyographic signal (para [0055], [0058], and [0085]); upconverting the first voltage signal to a second radio frequency signal (para [0085]); and wirelessly transmitting the second radio frequency signal from the sensor to the console interface module or the nerve integrity monitoring device (para [0081], [0083], and [0085]).
It would have been obvious to a skilled artisan to modify McFarlin to include generating a first voltage signal based on the electromyographic signal; upconverting the first voltage signal to a second radio frequency signal; and wirelessly transmitting the second radio frequency signal from the sensor to the console interface module or the nerve integrity monitoring device, in view of the teachings of Fain, for the obvious advantage of transmitting the electromyographic data to the console interface module or the nerve integrity monitoring device of McFarlin.
For claim 12, McFarlin further discloses receiving a second payload request from the console interface module or the nerve integrity monitoring device (para [0020]); receiving, at a sensing module, a first electromyographic signal from a patient via a plurality of electrodes (para [0020]), wherein the sensing module is directly connected to the plurality of electrodes (para [0019]-[0020]).
McFarlin does not expressly disclose generating a first voltage signal based on the electromyographic signal; upconverting the first voltage signal to a second radio frequency signal; and based on the payload request, wirelessly transmitting the second radio frequency signal from the sensing module to the console interface module or the nerve integrity monitoring device.
However, Fain teaches generating a first voltage signal based on the electromyographic signal (para [0055], [0058], and [0085]); upconverting the first voltage signal to a second radio frequency signal (para [0085]); and based on the payload request, wirelessly transmitting the second radio frequency signal from the sensing module to the console interface module or the nerve integrity monitoring device (para [0081], [0083], and [0085]).
It would have been obvious to a skilled artisan to modify McFarlin to include generating a first voltage signal based on the electromyographic signal; upconverting the first voltage signal to a second radio frequency signal; and based on the payload request, wirelessly transmitting the second radio frequency signal from the sensing module to the console interface module or the nerve integrity monitoring device, in view of the teachings of Fain, for the obvious advantage of transmitting the electromyographic data to the console interface module or the nerve integrity monitoring device of McFarlin.
For claim 13, McFarlin further discloses a data payload includes data generated based on the first electromyographic signal (para [0020]).
McFarlin does not expressly disclose transmitting a data payload to the console interface module or the nerve integrity monitoring device at a data rate; wherein: the second payload request includes the data rate.
However, Fain teaches discloses transmitting a data payload to the console interface module or the nerve integrity monitoring device at a data rate (para [0082]-[0085]); wherein: the second payload request includes the data rate (para [0082]-[0085]).
It would have been obvious to a skilled artisan to modify McFarlin to include transmitting a data payload to the console interface module or the nerve integrity monitoring device at a data rate; wherein: the second payload request includes the data rate, in view of the teachings of Fain, for the obvious advantage of conforming to a particular communication protocol.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of Fain, and further in view of U.S. Patent Application Publication No. 2010/0280568 to Bulkes et al. (hereinafter “Bulkes”).
For claim 3, McFarlin and Fain do not expressly disclose supplying a predetermined voltage, a predetermined amount of current, or a signal having a predetermined wavelength to the first electrode, wherein: the second radio frequency signal includes a parameter; and the parameter is the predetermined voltage, the predetermined amount of current, or the predetermined wavelength.
However, Bulkes teaches a wireless signal that includes a parameter (para [0039]), the parameter is predetermined voltage, a predetermined amount of current, or a predetermined wavelength (para [0043]), and a stimulation module (58, 61) is configured to supply the predetermined voltage, the predetermined amount of current, or a signal having the predetermined wavelength to an electrode (para [0043]).
It would have been obvious to a skilled artisan to modify McFarlin to include supplying a predetermined voltage, a predetermined amount of current, or a signal having a predetermined wavelength to the first electrode, wherein: the second radio frequency signal includes a parameter; and the parameter is the predetermined voltage, the predetermined amount of current, or the predetermined wavelength, in view of the teachings of Bulkes, for the obvious advantage of being able to tailor a stimulation to the tissue based upon physiological characteristics or a physician's determination.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of Bulkes.
For claim 4, McFarlin does not expressly disclose supplying the voltage or the amount of current to the first electrode based on power received from a power source at a control module.
However, Bulkes teaches supplying the voltage or the amount of current to the first electrode based on power received from a power source at a control module (para [0034]).
It would have been obvious to a skilled artisan to modify McFarlin to include supplying the voltage or the amount of current to the first electrode based on power received from a power source at a control module, in view of the teachings of Bulkes, for the obvious advantage of controlling when stimulation takes place so that stimulation does not occur during a period when it may be disadvantageous to do so and thereby bringing the power source back in range when the device is desired to be used.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of U.S. Patent Application Publication No. 2008/0218393 to Kuramochi et al. (hereinafter “Kuramochi”).
For claim 8, McFarlin does not expressly disclose periodically receiving synchronization requests from the console interface module or the nerve integrity monitoring device; selecting a time slot based on a first one of the synchronization requests; and transmitting a data payload in the selected time slot to the console interface module or the nerve integrity monitoring device.
However, Kuramochi teaches periodically receiving synchronization request signals (as can be seen in Fig. 2) (para [0047]-[0052]); selecting a time slot based on a first one of the synchronization requests (as can be seen in Fig. 2) (as can be seen in Fig. 2) (para [0047]-[0052]); and transmitting a data payload in the selected time slot of the synchronization request signals (as can be seen in Fig. 2) (as can be seen in Fig. 2) (para [0047]-[0052]).
It would have been obvious to a skilled artisan to modify McFarlin to include periodically receiving synchronization requests from the console interface module or the nerve integrity monitoring device; selecting a time slot based on a first one of the synchronization requests; and transmitting a data payload in the selected time slot to the console interface module or the nerve integrity monitoring device, in view of the teachings of Kuramochi, for the obvious advantage of requesting data on a synchronization schedule to save power consumption of the device so that it is not over sampling.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of Fain, and further in view of U.S. Patent Application Publication No. 2010/0145178 to Kartush.
For claim 10, McFarlin and Fain do not expressly discloses based on the voltage or the amount of current supplied to the electrode, receiving the electromyographic signal from a muscle of the patient at an electrical element of an endotracheal tube.
However, Kartush teaches based on the voltage or the amount of current supplied to the electrode (another 14 that is not being relied upon as the electrical element) (Fig. 1) (para [0060]) (also see para [0086]), receiving the electromyographic signal from a muscle of the patient at an electrical element (50 or 14) of an endotracheal tube (10) (para [0076] and [0088]).
It would have been obvious to a skilled artisan to modify McFarlin to include based on the voltage or the amount of current supplied to the electrode, receiving the electromyographic signal from a muscle of the patient at an electrical element of an endotracheal tube, in view of the teachings of Kartush, for the obvious advantage of sensing the muscle activity around a person's trachea.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of Fain, and further in view of U.S. Patent Application Publication No. 20080183915 to Iima.
For claim 14, McFarlin and Fain do not expressly disclose determining status of a plurality of time slots based on a plurality of slot status words, and (ii) selecting one or more of the time slots, wherein the payload request includes the plurality of slot status words; and transmitting one or more data payloads in the selected one or more of the time slots.
However, Iima teaches determining status of a plurality of time slots based on a plurality of slot status words (para [0009], [0011], and [0019]), and (ii) selecting one or more of the time slots (para [0009], [0011], and [0019]), wherein the payload request includes the plurality of slot status words (para [0009], [0011], and [0019]); and transmitting one or more data payloads in the selected one or more of the time slots (para [0009], [0011], and [0019]).
It would have been obvious to a skilled artisan to modify McFarlin to include determining status of a plurality of time slots based on a plurality of slot status words, and (ii) selecting one or more of the time slots, wherein the payload request includes the plurality of slot status words; and transmitting one or more data payloads in the selected one or more of the time slots, in view of the teachings of Iima, for the obvious advantage of saving power by only having some sensors activated at one time.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of Fain and Iima, and further in view of Kuramochi.
For claim 15, McFarlin does not expressly disclose periodically receiving synchronization request signals from the console interface module or the nerve integrity monitoring device, wherein synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals; and transmitting a plurality of data payloads in the selected one or more of the time slots of the synchronization request signals.
However, Kuramochi teaches periodically receiving synchronization request signals (as can be seen in Fig. 2) (para [0047]-[0052]); wherein synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals (as can be seen in Fig. 2) (para [0047]-[0052]); and transmitting a plurality of data payloads in the selected one or more of the time slots of the synchronization request signals (as can be seen in Fig. 2) (as can be seen in Fig. 2) (para [0047]-[0052]).
It would have been obvious to a skilled artisan to modify McFarlin to include periodically receiving synchronization request signals from the console interface module or the nerve integrity monitoring device, wherein synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals; and transmitting a plurality of data payloads in the selected one or more of the time slots of the synchronization request signals, in view of the teachings of Kuramochi, for the obvious advantage of requesting data on a synchronization schedule to save power consumption of the device so that it is not over sampling.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of Fain, and further in view of U.S. Patent Application Publication No. 2004/0135528 to Yasohara et al. (hereinafter “Yasohara”).
For claim 16, McFarlin does not expressly disclose detecting an impedance between the plurality of electrodes; and based on the impedance, powering up a portion of a control module of the sensing module or a portion of a physical layer module of the sensing module.
However, Fain teaches detecting an impedance between the plurality of electrodes (para [0064]).
Additionally, Yasohara teaches based on the impedance, powering up a portion of a control module of the sensing module or a portion of a physical layer module of the sensing module (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify McFarlin to include detecting an impedance between the plurality of electrodes; and based on the impedance, powering up a portion of a control module of the sensing module or a portion of a physical layer module of the sensing module, in view of the teachings of Fain and Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 17, McFarlin does not expressly disclose detecting an impedance between the plurality of electrodes; and based on the impedance, powering up a control module and a physical layer module, wherein the sensing module comprises the control module and the physical layer module.
However, Fain teaches detecting an impedance between the plurality of electrodes (para [0064]).
Additionally, Yasohara teaches based on the impedance, powering up a control module and a physical layer module (claims 2, 12, 14, 28, or 30), wherein the sensing module comprises the control module and the physical layer module (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify McFarlin to include detecting an impedance between the plurality of electrodes; and based on the impedance, powering up a control module and a physical layer module, wherein the sensing module comprises the control module and the physical layer module, in view of the teachings of Fain and Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 18, McFarlin and Fain do not expressly disclose detecting an amount of current received at one of the plurality of electrodes; and based on the amount of current powering up a portion of a control module or a portion of a physical layer module, wherein the sensing module comprises the control module and the physical layer module.
However, Yasohara teaches detecting an amount of current received at one of the plurality of electrodes (claims 2, 12, 14, 28, or 30); and based on the amount of current powering up a portion of a control module or a portion of a physical layer module (claims 2, 12, 14, 28, or 30), wherein the sensing module comprises the control module and the physical layer module (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify McFarlin to include detecting an amount of current received at one of the plurality of electrodes; and based on the amount of current powering up a portion of a control module or a portion of a physical layer module, wherein the sensing module comprises the control module and the physical layer module, in view of the teachings of Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of Fain, and further in view of U.S. Patent Application Publication No. 2008/0300650 to Gerber et al. (hereinafter “Gerber”).
For claim 19, McFarlin and Fain do not expressly disclose detecting a temperature and generating a temperature signal; and wirelessly transmitting the temperature signal to the console interface module or the nerve integrity monitoring device.
However, Gerber teaches detecting a temperature and generating a temperature signal (Abstract); and wirelessly transmitting the temperature signal to the console interface module or the nerve integrity monitoring device (Abstract) (also see Fig. 1).
It would have been obvious to a skilled artisan to modify McFarlin to include detecting a temperature and generating a temperature signal; and wirelessly transmitting the temperature signal to the console interface module or the nerve integrity monitoring device, in view of the teachings of Gerber, for the obvious advantage of sensing additional parameters such as temperature that allow for a more complete diagnosis to be made.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin in view of Fain, and further in view of U.S. Patent Application Publication No. 2012/0245439 to Andre et al. (hereinafter “Andre”).
For claim 20, McFarlin and Fain do not expressly disclose generating an acceleration signal via an accelerometer; and wirelessly transmitting the acceleration signal to the console interface module or the nerve integrity monitoring device.
However, Andre teaches generating an acceleration signal via an accelerometer (para [0205]); and wirelessly transmitting the acceleration signal to the console interface module or the nerve integrity monitoring device (as can be seen in Fig. 1).
It would have been obvious to a skilled artisan to modify McFarlin to include generating an acceleration signal via an accelerometer; and wirelessly transmitting the acceleration signal to the console interface module or the nerve integrity monitoring device, in view of the teachings of Andre, for the obvious advantage of sensing additional parameters such as acceleration that allow for a more complete diagnosis to be made.
Allowable Subject Matter
Claim(s) 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C.(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791